UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 12b-25 NOTIFICATION OF LATE FILING oForm 10-KSB o Form 20-F o Form 11-K xForm 10-QSB o Form N-SAR o Form N-CSR For the Period Ended:September 30, 2007 oTransition Report on Form 10-K oTransition Report on Form 10-Q oTransition Report on Form 20-F oTransition Report on Form N-SAR oTransition Report on Form 11-K For the Transition Period Ended: Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - COMPANY INFORMATION Full Name of Company: Biomoda, Inc. Former Name, if Applicable: Address of Principal Executive Office (Street and Number):P.O. Box 11342,
